Case: 5:18-cv-00495-CHB-MAS Doc #: 26 Filed: 09/13/19 Page: 1 of 1 - Page ID#: 216




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF KENTUCKY
                                  CENTRAL DIVISION
                                     LEXINGTON

   ANDRE PENDERMON                                  )
                                                    )
         Plaintiff,                                 )
                                                    )
   v.                                               )        NO. 5:18-CV-495-CHB-MAS
                                                    )
   TAMI HOUNSHELL,                                  )                   ORDER
        AKA NURSE TAMMY                             )
                                                    )
         Defendant.                                 )
                                                    )
                                                    )

                                    *** *** *** ***
        Plaintiff Andre Pendermon moved the Court for a “status check” and to remind the Court

 that he has changed his address. [DE 24]. Having not asked the Court for any relief, IT IS

 ORDERED that Pendermon’s motion [DE 24] is DENIED AS MOOT. The Clerk shall serve a

 copy of this order and a copy of the docket to Pendermon at his new address.

        Entered this 13th day of September, 2019.
